Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 28, 2008, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599.
After losing her job as an accountant, claimant applied for career training benefits under Labor Law § 599. She wished to change her career from accounting to interior design. The Unemployment Insurance Appeal Board, however, disapproved her application. Claimant now appeals.
We affirm. Initially, we note that a training program for which *1113benefits are available pursuant to Labor Law § 599 will not be approved unless either “the training will upgrade the claimant’s existing skill or train the claimant for an occupation likely to lead to more regular long term employment” or “employment opportunities for the claimant are or may be substantially impaired because of” a variety of reasons (Labor Law § 599 [1] [a] [1], [2]; see Matter of Alduen [Commissioner of Labor], 26 AD3d 579, 580 [2006]). Claimant concedes that the second requirement is inapplicable inasmuch as job opportunities for accountants are not substantially impaired. However, she claims that she is entitled to benefits under the former provision because she made the wrong career choice in accounting, has lost two accounting jobs and would be more likely to retain regular long-term employment in the field of interior design. We have not found any case law supporting the interpretation that a claimant’s personal preference in making a career change entitles the claimant to benefits under the statute (see e.g. Matter of Schroder [Commissioner of Labor], 38 AD3d 1142, 1143 [2007]). Significantly, no proof was presented that claimant is not qualified to continue working as an accountant. Accordingly, we decline to disturb the Board’s decision.
Mercure, J.P., Spain, Kane, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.